      Case 1:19-mc-00125-JGK-KHP Document 117 Filed 02/14/20 Page 1 of 2

                                                                                                                                          Mayer Brown LLP
                                                                                                                               1221 Avenue of the Americas
                                                                                                                                 New York, NY 10020-1001
                                                                                                                                   United States of America

                                                                                                                                          T: +1 212 506 2500
                                                                                                                                          F: +1 212 262 1910

                                                                                                                                              mayerbrown.com


                                                                                                                                       Robert W. Hamburg
                                                                                                                                          T: +1 212 506 2297
                                                                                                                                  RHamburg@mayerbrown.com

February 14, 2020

BY ECF

Honorable Katharine H. Parker
United States Magistrate Judge
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

Re:    Hake, et al. v. Citibank, N.A., et al., No. 19-mc-0125

Dear Judge Parker:

        We represent defendant HSBC Bank USA N.A. (“HSBC Bank USA”) in the referenced
action. Your Honor’s Order dated January 10, 2020 (the “Order”) directed HSBC Bank USA, if
it was unable to produce data being sought by Plaintiffs—specifically, transactional records
maintained and collected outside of the United States as part of a review conducted by Deloitte
LLP in 2010 for HSBC Holdings plc, the UK-based ultimate corporate parent of HSBC Bank
USA—to submit sworn testimony explaining the reasons therefor. See ECF No. 113.

        HSBC Bank USA is unable to produce the records being sought by Plaintiffs. Pursuant
to the Order, we submit the enclosed declarations explaining why:

                February 14, 2020, Declaration of Michael R. Mendola, Associate General
                 Counsel, HSBC Technology and Services, Inc.

                February 14, 2020, Declaration of Landis C. Best, partner at Cahill Gordon &
                 Reindel LLP.


                                                    Respectfully submitted,

                                                    /s/ Robert W. Hamburg

                                                    Robert W. Hamburg




         Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
          Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                        and Tauil & Chequer Advogados (a Brazilian partnership).
         Case
Mayer Brown   1:19-mc-00125-JGK-KHP Document 117 Filed 02/14/20 Page 2 of 2
            LLP


    Honorable Katharine H. Parker
    February 14, 2020
    Page 2




   Cc: Counsel of Record
